EXHIBIT A
8/19/2020                               Petroleum




              global
              solutions
              for your International Commerce Operations




petrologservice.com/?#where                                1/8
8/19/2020                                                   Petroleum




                                                    Who are we?
                 We have more than 15 years of experience in the following industries: oil, gas, energy,
                                                  construction ...




                                                      More from us
                 (?m=about)




petrologservice.com/?#where                                                                                2/8
8/19/2020                                                 Petroleum




                                                     services
                  These are some of the advantages your company will enjoy with Petroleum Logistics
                                                     Service.




                                             Read more about our service
                 (?m=services)




petrologservice.com/?#where                                                                           3/8
8/19/2020                                          Petroleum




                                            contact us
                                  1519 NW 82nd Ave, Miami Fl 33126
                                      Phone: USA (786) 420-9369
                                     Email: info@petrologservice.com


                                              Contact us
                 (?#contact)




               Where
               are we?
               Petroleum Logistic Service has of ces strategically located in
               North America, Central America and South America. In order to
               ef ciently cover operations worldwide, we count on a wide network



petrologservice.com/?#where                                                        4/8
8/19/2020                                                 Petroleum

               of business alliances and logistics partners in several countries.
               Our main of ce is located Miami, USA, where we also have a
               modern warehouse for reception, storage and dispatch.




                                Our Services
                                1. Procurement
                                At Petroleum Logistics Service, helps customers manage internationa
                                most suitable products according to their needs and requirements, an
                              (?m=services)




                                                          

petrologservice.com/?#where                                                                      5/8
8/19/2020                                 Petroleum




                              Read more




      Contact us
      * Full name



      * Email


petrologservice.com/?#where                           6/8
8/19/2020                                                                Petroleum




      * Cellphone number



      * Company name



      * Address



      How did you nd us?



      * Comment




                                                        Quality Management System




            * All elds are requiered. Your privacy is important to us.



                           Send



petrologservice.com/?#where                                                          7/8
8/19/2020                                             Petroleum




   Copyright © Petroleum 2016 - All rights reserved




             (https://www.linkedin.com/company/petroleum-logistics-service?trk=biz-

            companies-cym)




petrologservice.com/?#where                                                            8/8
